EXHIBIT 10.1

Redacted portions have been replaced with [**].  The redacted material is
subject to a request for confidential treatment and has been filed separately
with the Securities and Exchange Commission.

Second Amendment To Co-Promotion Agreement

            This Second Amendment To Co-Promotion Agreement (this “Second
Amendment”) is entered into as of April  1, 2003 (the “Effective Date”) by and
between Abbott Laboratories Inc., a Delaware corporation, 100 Abbott Park Road,
Abbott Park, Illinois 60064-6400 (“Abbott”) and Sangstat Medical Corporation, a
Delaware corporation, 6300 Dumbarton Circle, Fremont, California 94555
(“SangStat”).

            Whereas, Abbott and SangStat entered into a Co-Promotion Agreement
on May 7, 1999, as amended by a First Amendment to Co-Promotion Agreement dated
January 16, 2000 (collectively, the “Co-Promotion Agreement”); and

            Whereas, Abbott and SangStat wish to amend the Co-Promotion
Agreement to, among other things, eliminate certain of the Parties’ sales and
marketing obligations thereunder and to provide for the payment of certain
additional fees by Abbott to SangStat.

            Now, Therefore, in consideration of the foregoing, of the mutual
covenants and undertakings contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties intending to be legally bound hereby agree as follows:

            1.         Definitions.  Any term used herein and not defined shall
have the meaning set forth in the Co-Promotion Agreement.

            2.         Deleted Definitions/Exhibit.  Section 1.1 (“Abbott
Detailing Commitment”), Section 1.66 (“SangStat Detailing Commitment”) and
Exhibit C (Sales Support Plan) of the Co-Promotion Agreement are hereby deleted
in their entirety. 

            3.         Modification of the Parties’ Marketing Obligations. 

            (a) Notwithstanding any provision to the contrary in the
Co-Promotion Agreement, commencing on the Effective Date (i) Abbott shall not be
obligated to provide any Physician Details for Product and shall not be
obligated to maintain any Abbott Sales Representatives; (ii) Abbott shall
continue to provide Sales Calls to Managed Care Organizations, but shall not be
obligated to maintain a minimum number of Managed Care Organization account
representatives; and (iii) SangStat shall continue to provide Physician Details
for Product and Sales Calls to Managed Care Organizations, but shall not be
obligated to maintain a minimum number of SangStat Sales Representatives or
Managed Care Organization account representatives. 

            (b) Accordingly, to accomplish the foregoing objectives of Paragraph
3(a)(i), (ii) and (iii) above, the following sections of the Co-Promotion
Agreement are hereby deleted in their entirety: 3.1.1 (Co-Promotion Sales Force
and Management), 3.1.2 (Product Launches), 3.1.3 (SangStat Detailing
Commitment), 3.1.4

1

(Failure to Achieve SangStat Detailing Commitment), 3.2.1 (Sales Force), 3.2.2
(Product Launches), 3.2.3 (Abbott Detailing Commitment), 3.2.4 (Failure to
Achieve Abbott Detailing Commitment) and 3.3.8 (Detailing).

            4.         Co-Promotion Committee.  In connection with Abbott’s
participation on the Co-Promotion Committee, Abbott shall provide SangStat with
monthly reports regarding contracting efforts with national accounts undertaken
by Abbott and any material developments under existing contracts.  With respect
to national accounts, the Vice President and General Manager,  Managed Health
Care or the Sales Director, National Accounts, Managed Health Care of Abbott’s
Pharmaceutical Products Division shall maintain an ongoing and constructive
dialog with SangStat concerning the Parties’ mutual objective of maximizing
Product growth.  At the monthly update meetings the Parties shall also discuss
the status of their respective obligations under the Co-Promotion Plan.

            5.         Compliance/Reports.  With regard to any Physician Details
or Sales Calls performed by a Party, as applicable, such Physician Details,
Sales Calls or other promotion of the sale of Products in the Territory shall be
in accordance with the terms of the Co-Promotion Agreement, as amended by this
Second Amendment, the then-current Co-Promotion Plan for such Product, and all
Legal Requirements.  The Parties shall provide each other within thirty (30)
days following the end of each calendar quarter a report on the number of
Physician Details and/or Sales Calls conducted by such Party.

            6.         SangStat Assumption of Promotional and Marketing Cost. 
Section 3.3.7 (Promotional and Marketing Costs) of the Co-Promotion Agreement is
hereby amended to provide that, commencing on the Effective Date, SangStat shall
be responsible for one hundred percent (100%) of the Promotional and Marketing
Costs for Products.  For purposes of clarification, Promotional and Marketing
Costs expended or incurred prior to the Effective Date in accordance with the
terms of the Co-Promotion Agreement shall be shared by the Parties as provided
in the Co-Promotion Agreement.  Furthermore, Promotional and Marketing Costs
committed to by Abbott before the Effective Date (as specified in the most
recently approved budget) which extend beyond or occur after the Effective Date
shall be shared by the Parties in the ratio set forth in the Co-Promotion
Agreement immediately before this Amendment.  In addition, the Co-Promotion
Committee shall no longer be responsible under Section 3.3.7 for agreeing upon
the budget for Promotional and Marketing Costs, but rather such budget shall be
the sole responsibility of SangStat, and SangStat shall have sole authority for
determining the amount of expenditures (if any) under such budget.  SangStat
shall promptly provide Abbott with copies of such budgets and any revisions
thereto.  Any Promotional and Marketing Costs expended by Abbott subsequent to
the Effective Date shall be at Abbott’s sole discretion and shall be Abbott’s
responsibility, without reimbursement from SangStat.


            7.         Product Promotional Materials.  Except for such amounts
as may be retained by Abbott for use with its own marketing efforts, Abbott
shall provide to SangStat free of charge its inventory of Product promotional
materials which were approved prior to the Effective Date for use by SangStat in
its marketing efforts.  Abbott shall also provide to SangStat free of charge the
electronic files necessary to reproduce such approved Product promotional
materials.  On and after the Effective Date, SangStat shall be responsible for
the production of additional quantities of these approved Product promotional
materials at its sole cost and expense and shall supply such quantities to
Abbott free of charge as Abbott may reasonably request for use in its own

2

marketing efforts.  SangStat warrants that all Product promotional materials to
be produced by it shall be in compliance with the terms of the Co-Promotion
Agreement.

            8.         Product Managers.  Section 5.1.1 (Product Manager) of the
Co-Promotion Agreement is hereby deleted in its entirety.

            9.         No Effect on Supplemental Fee Calculation.  The deletion
of SangStat’s Detailing Commitment and Abbott’s Detailing Commitment shall not
affect calculations of the Supplemental Fee payable by Abbott to SangStat.

            10.       Additional Fee.  In addition to the Supplemental Fee
payable by Abbott to SangStat under Section 6.4 of the Co-Promotion Agreement,
Abbott shall pay SangStat an additional fee equal to [**] for every calendar
quarter commencing with the calendar quarter beginning on the Effective Date
during which Net Sales of Gengraf exceed [**].  By way of example, if Net Sales
of Gengraf exceed [**] in each calendar quarter for the remainder of the term,
SangStat will earn [**] in additional fees.  Provided that Abbott has received
Net Sales calculations from SangStat, this additional fee shall be payable
within thirty (30) days following the end of each calendar quarter of the term
(e.g., the first payment date would be July 30, 2003).

            11.       Co-Promotion Plan.  The Co-Promotion Plan is hereby
amended as set forth on Exhibit 1 hereto.

            12.       Governing Law.  This Second Amendment shall be governed by
and construed under the laws of the State of New York and the United States
without regard to conflicts of laws provisions thereof.  The Parties hereby
expressly exclude the United Nations Comention on Contracts for the
International Sale of Goods.

            13.       Counterparts.  This Second Amendment may be executed in
any number of counterparts and may be executed by facsimile.  All counterparts
shall collectively constitute one and the same agreement.

            14.       Ratification.  Except as expressly amended herein, all
other terms and conditions of the Agreement remain unchanged and the Agreement
shall remain in full force and effect and is hereby ratified, approval and
confirmed in all respects.



** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Securities and Exchange Commission.

3


            In Witness Whereof, the Parties have caused this Second Amendment to
be executed and delivered by their duly authorized representatives to be
effective as of the Effective Date.


ABBOTT LABORATORIES INC.

                                       

SANGSTAT MEDICAL CORPORATION

                                       

By:          /s/ Heather L. Mason                         

                                       

By:          /s/ Steve Aselage                                

                                       

 

Name:     Heather L. Mason                               

                                       

Name:     Steve Aselage                                     

                                       

 

Title:       VP, Specialty Operations                   

                                       

Title:       Senior Vice President,                        

                                       

                North American Sales and Marketing

 

                                       

4